Guerry, J.
“The right of either party to a suit to subject to a thorough and sifting cross-examination the witnesses called to testify against him, is distinctly declared in § 3864 of the Code [§ 38-1705]. It is a substantial right, the preservation of which is essential to a proper administration of justice, and extends to all matters within the knowledge of the witness, the disclosure of which is material to the controversy.” News Publishing Co. v. Butler, 95 Ga. 559 (22 S. E. 282). Hence, in a suit for damages for assault and battery, where the plaintiff testified that the defendant assaulted him with a blackjack, inflicting severe injuries about his body, and exhibited to the jury as evidence thereof certain scars on his arms, legs, and about his head, it was harmful error to refuse to permit counsel for the defendant, on cross-examination, to question the plaintiff concerning the scars, and as to whether before the alleged assault he had suffered any injury or received any scars about his person, it being the defendant’s contention, sustained by witnesses introduced, that the defendant did not strike the plaintiff with a blackjack but only with his fist, which was not capable of producing such injuries, and that after the fight the plaintiff did not appear to be seriously injured.

Judgment reversed.


Broyles, G. J., and MacIntyre, J., concur.